UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1196


In re:   DANIEL R. SAWYER,

                      Petitioner.



                 On Petition for Writ of Mandamus.
           (Nos. 3:05-cr-00229-RJC-1; 3:12-cv-00193-RJC)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Daniel R. Sawyer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel R. Sawyer petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2255 (2006) motion.          He seeks an order from this court

directing the district court to act.           Our review of the district

court’s docket reveals that the district court has dismissed the

motion.    Accordingly, because the district court has recently

decided Sawyer’s case, we deny the mandamus petition as moot.

We grant leave to proceed in forma pauperis.                 We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                        2